DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Notice to Applicant
Claims 1-2, 4-10, 13-15, 17-19, 24-25, 27, 29, and 32 have been examined in this application.  Claims 3, 11-12, 16, 20-23, 26, 28, 30-31, and 33-37 have been canceled.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 11/18/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 4-5, 7, 24, 29, 32 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 9,505,496 to Markov.

Regarding claim 1, Markov discloses a storage and release mechanism for aerial distribution and release of insects (release cylinder 408) from an unmanned aerial vehicle (remotely-piloted aircraft 304), the release being aimed at controlling a wild insect population (column 1, lines 43-45 disclose “Beneficial insects may be bred to attack and reduce populations of harmful insects, without harming crops”), the wild population having fluctuating local densities (wild insect populations inherently have fluctuating local densities due to weather, mating seasons, predator population, etc.), the mechanism comprising a switch for switching between a first sustainable insect delivery rate for release of said insects via said unmanned aerial vehicle and a second sustainable insect delivery rate for release of said insects via said unmanned aerial vehicle, to provide a selected insect delivery rate (column 13, line 63 to column 14, line 14 disclose a second predetermined time corresponding to the amount of time required to rotate the inner works assembly 504 from one payload container 124 being in alignment with opening 320, 432 to a second payload container 124 being in alignment with opening 320, 432, and that “It should be noted that alternate predetermined time periods may be used, depending on the choice of the actuator 416 and the specific rotation operations desired”, altering the second predetermined time period would therefore provide a first and a second selected insect delivery rate), and a release mechanism (opening 432), and wherein said insects are arranged in a sequence of cartridges (payload containers 124), 

Regarding claim 4 (dependent on claim 1)¸ Markov discloses said first and second sustainable insect delivery rates being finitely positive delivery rates.  Releasing an insects from payload containers 124 comprises a finitely positive delivery rate.  

Regarding claim 5 (dependent on claim 4)¸ Markov discloses the cartridges are racially arranged to rotate (via internal works assembly 504) and the release mechanism is fixed (opening 432).  

Regarding claim 7 (dependent on claim 1), Markov discloses said storage is in a plurality of cartridges, each cartridges being independently openable or having an independently actuatable opening.  Column 7, line 67 to column 8, line 2 disclose “payload containers 124 have individual lids to temporarily contain beneficial insects 704”.   

Regarding claim 24
At least two cartridges containing insects for distribution, the cartridges for mounting on said unmanned aerial vehicle (payload containers 124);
A controllable opening mechanism for controlling opening said cartridges to release said insects at a controllable rate (inner works assembly 504);
A magazine (release cylinder 408), the magazine comprising an opening position (at opening 432) and a mechanical opener (actuator 416), wherein said at least two insect-containing cartridges comprise a plurality of insect-containing cartridges within said magazine, the magazine configured to cause respective ones of said plurality of cartridges to proceed to said opening position, the opening position being a position at which each cartridge respectively is opened and the insects therein released, the opening position being associated with operation of said mechanical opener to open respective cartridges (column 8, lines 51-55 disclose “the internal works assembly 504 is rotated such that a payload container 124 is aligned with the release cylinder opening 432.  Either gravity and/or spring force 508 causes the payload cylinder 124 to fall free from the distribution apparatus 112”), the mechanism comprising an actuatable device being associated with said controllable opening mechanism to regulate arrival of cartridges at the opening position and thereby control said release rate (column 13, line 63 to column 14, line 14 disclose a second predetermined time corresponding to the amount of time required to rotate the inner works assembly 504 from one payload container 124 being in alignment with opening 320, 432 to a second payload container 124 being in alignment with opening 320, 432, and that “It should be noted that alternate predetermined time periods may be used, depending on the 

Regarding claim 29, Markov discloses an unmanned aerial vehicle (remotely-piloted aircraft 304) having at least two cartridges mounted thereon (payload containers 124), each cartridge being controllable openable to release said insects; the unmanned aerial vehicle further comprising a magazine, wherein said at least two insect-containing cartridges comprise a plurality of insect-containing cartridges within said magazine and configured to proceed to an opening position, the opening position being a position at which each cartridge respectively is mechanically opened and the insects therein released, the opening position being associated with operation of a mechanism opener to open said cartridges (column 8, lines 51-55 disclose “the internal works assembly 504 is rotated such that a payload container 124 is aligned with the release cylinder opening 432.  Either gravity and/or spring force 508 causes the payload cylinder 124 to fall free from the distribution apparatus 112”), the mechanism comprising an actuatable device to regulate arrival of cartridges at the opening position and thereby control said release rate (column 13, line 63 to column 14, line 14 disclose a second predetermined time corresponding to the amount of time required to rotate the inner works assembly 504 from one payload container 124 being in alignment with opening 320, 432 to a second payload container 124 being in alignment with opening 320, 432, and that “It should be noted that alternate predetermined time periods may be used, depending on the choice of the actuator 416 and the specific rotation operations desired”, altering the second predetermined time period would therefore control the release rate).  

Regarding claim 32, Markov discloses storage and release mechanism for insect dispersal from an unmanned aerial vehicle (remotely-piloted aircraft 304), the mechanism comprising:
A conveyor (internal works assembly 504) extending from a storage position (away from opening 432) to a release position (adjacent opening 432), for conveying insects in cartridges from said storage position to said release position (column 8, lines 51-55 disclose “the internal works assembly 504 is rotated such that a payload container 124 is aligned with the release cylinder opening 432.  Either gravity and/or spring force 508 causes the payload cylinder 124 to fall free from the distribution apparatus 112”);
An insect release door fixed at said release position (opening 432) and a mechanical opener (actuator 416), said door being openable in synchronization with said conveying of insects along said conveyor, to release said insects for dispersal as respective cartridges are opened by said mechanical opener (aligning containers 124 with opening 432 releases the insects for dispersal).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 USC 103 as being obvious over US Patent Number 9,505,496 to Markov in view of US Patent Number 5,148,989 to Skinner.
Regarding claim 2 (dependent on claim 1), Markov does not disclose storage of said insects prior to release is in a cold storage, or wherein said insects are released from said storage onto a conveyor, said switch setting said conveyor in motion or setting a speed of said conveyer.  However, this limitation is taught by Skinner.  Column 6, lines 10-14 disclose “Compartment 12 is preferably refrigerated.  Cooling insects 14 to between 34 and 42 degrees Fahrenheit causes them to stop flying, wrap their wings around themselves, and stop moving.  They are thus in an ideal condition for safe and compact storage”.  It would thus be obvious to a person having ordinary skill in the art to modify Markov using the teachings from Skinner in order to refrigerate the insects for safe and compact storage.  

Claims 6, 18, and 25 are rejected under 35 USC 103 as being obvious over US Patent Number 9,505,496 to Markov.

Regarding claim 6 (dependent on claim 4), Markov does not disclose the radially arranged cartridges being fixed and the release mechanism rotating around the cartridges.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the position of the cartridges and the release In re Einstein, 8 USPQ 167.

Regarding claim 18 (dependent on claim 10, Markov discloses a plurality of insect-containing cartridges configured to proceed to an opening position, the opening position being associated with operation of a mechanism opening to open cells (opening 432), the mechanism comprising an actuable device to regulate arrival of cartridges at the opening position and thereby switch between said sustainable release rates (internal works assembly 504).  
Markov and Olsen do not disclose the cartridges configured to proceed along a rail to an opening position.  However, it would have been an obvious matter of design choice to move the cartridges along a rail instead of rotary dispenser 34, since applicant has not disclosed that a rail solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a rotary dispenser.

Regarding claim 25 (dependent on claim 24), Markov discloses wherein said at least two cartridges are contained in said magazine (see Figure 5).  
Markov does not disclose said magazine is mounted lengthwise along a length of a wing of said unmanned aerial vehicle or perpendicular to a length of a wing of said unmanned aerial vehicle.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the dispenser in whichever orientation was desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 8-10, 13-15, 17, 19, and 27 are rejected under 35 USC 103 as being obvious over US Patent Number 9,505,496 to Markov in view of US Patent Number 8,967,029 to Calvert.

Regarding claim 8 (dependent on claim 1), Markov does not disclose a tube having an air inlet and an insect outlet end.  However, this limitation is taught by Calvert.  Calvert discloses an insect release system comprising an air inlet (adjacent compressed gas source 175), an insect outlet (release tube 150).  It would be obvious to a person having ordinary skill in the art to modify Markov using the teachings from Calvert in order to ensure that the insects are released from the compartments.  
Calvert does not disclose a fan controllable to blow air through said tube to expel said insects.  However, column 2, lines 48-49 discloses “A compressed gas source may be used to encourage the release of the mosquitoes out of the release tube”.  It would be obvious to a person having ordinary skill in the art to modify Calvert to use a fan instead of a compressed gas source as a substitution of known ways to create air pressure in a tube.  

Regarding claim 9 (dependent on claim 8), Calvert further teaches said tube has a door at said insect outlet end.  Column 2, lines 41-44 disclose “A valve is connected to the release tube and is operable by remote control so that when opened, the mosquitoes have an open pathway out of the container through the release tube”.  


Regarding claim 10 (dependent on claim 8), Calvert further teaches said fan being located at said air inlet end and pushes said insects out of said storage.  Figure 1 shows compressed gas source 175 being located at the air inlet end.  

Regarding claim 13 (dependent on claim 1), Calvert further teaches an expulsion mechanism to empty a recently opened cartridge.  Column 2, lines 48-49 discloses “A compressed gas source may be used to encourage the release of the mosquitoes out of the release tube”. 

Regarding claim 14 (dependent on claim 13), Markov discloses the expulsion mechanism is movable towards a cartridge to be opened, or wherein the cartridge to be 

Regarding claim 15 (dependent on claim 1), Markov discloses said storage being in a plurality of cartridges (containers 124), and wherein each cartridge is independently openable in a downward direction to allow gravity to cause the insects to fall out (column 8, lines 53-55 disclose “Either gravity and/or spring force 508 causes the payload cylinder 124 to fall free from the distribution apparatus 112”), wherein said switch is configured to carry out said switching by defining a rate of opening said cartridges (column 13, line 63 to column 14, line 14 disclose a second predetermined time corresponding to the amount of time required to rotate the inner works assembly 504 from one payload container 124 being in alignment with opening 320, 432 to a second payload container 124 being in alignment with opening 320, 432, and that “It should be noted that alternate predetermined time periods may be used, depending on the choice of the actuator 416 and the specific rotation operations desired”, altering the second predetermined time period would therefore define a rate of opening said cartridges), wherein each cartridge has an independently actuatable opening (Column 7, line 67 to column 8, line 2 disclose “payload containers 124 have individual lids to temporarily contain beneficial insects 704”.), said cartridges being openable onto a collection floor (containers 124 are openable onto a collection floor), said expulsion unit regulated to switch between said first sustainable release rate and said second sustainable release rate (altering the second predetermined time period switches the rate the cylinders are brought into contact with opening 432 and the release rate).  


Regarding claim 17 (dependent on claim 15), Markov discloses one of said sustainable insect delivery rates is set by opening at least two of said cartridges in parallel.  Column 5, lines 24-26 disclose “The present invention allows for multiple distribution apparatuses 112 to be operated either independently, or in a coordinated fashion”.

Regarding claim 19 (dependent on claim 1), Markov discloses a plurality of insect-containing cartridges openable onto a collection floor (containers 124). 
Calvert further teaches an expulsion unit placed to disperse insects released from said cartridges towards said collection floor, wherein regulation of said expulsion unit serves to switch between said sustainable release rates.  Column 2, lines 48-49 discloses “A compressed gas source may be used to encourage the release of the mosquitoes out of the release tube”.

Regarding claim 27 (dependent on claim 24), Markov discloses wherein said magazine comprises a collection floor, wherein said at least two insect-containing cartridges comprise a plurality of insect-containing cartridges within said magazine (see Figure 5).


Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are moot in view of the current grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642